DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
The cited art taken either singly or in combination with other prior arts fails to anticipate or fairly suggest the limitations which the Applicant claims in independent claims 1, 17, and 19, in a manner which would warrant a rejection under 35 U.S.C. § 102 or 35 U.S.C. § 103, especially when these limitations are considered within the specific combination claimed.
Park et al. (9,190,338), which is considered to be the closest prior art to the subject matters of claims 1-20, discloses (See Figs. 1-14 and the associated description) a semiconductor device package structure comprising: a die (200) coupled to a substrate (100) via interconnect structures (113) (See Fig. 3); an upper spacer (350) positioned on the die (200) and including a first upper spacer (351) and a second upper spacer (353), wherein the upper spacer (351) includes a phase change material, which may vary its state within a predetermined temperature range, e.g., at  a temperature of from about 70˚ C. to about 80˚ C. (Col. 5, lines 58+).
Park et al., however, fail to teach, among others, at least: a) the substrate having a cavity, the phase change material within the cavity, and one or more interconnect structures coupled the die to the phase change material within the cavity, as recited in independent claims 1 and 17; and b) the method steps of forming a cavity within the substrate; depositing material having phase change properties within the cavity; forming an interconnect structure that is coupled to the material; wherein the die is coupled to the 
Since claims 2-16 and 18, depend either on claims 1 or 17, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN C THAI whose telephone number is 571-272-1935.  The examiner can normally be reached on 8:00 AM - 4:30 PM, Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C. Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LUAN C THAI/
Primary Examiner
Art Unit 2891 
March 9, 2022